Title: From Thomas Jefferson to George Wythe, 13 June 1790
From: Jefferson, Thomas
To: Wythe, George



Dear Sir
New York June 13. 1790.

An indisposition of several weeks has prevented my sooner acknowledging the reciept of your favor of Apr. 22.—The bookseller whom I have employed at Strasburgh always is Armand Koenig. A Biographical dictionary to which I have been obliged to have recourse for information about Phlegon, authorises me to inform you of these circumstances relative to him. He was surnamed Trallion, from a city in Lydia, and a freed-man of Adrian. There remains nothing of his at present but a treatise on those who have been long-lived, and another on wonderful things. The best edition of these fragments of Phlegon is that given by Meursius at Leyden in 1622. in 4to. Gr. and Lat. with notes. He lived to the 156th. year of the Christian aera. The author adds ‘It is pretended that he spoke in the 13th. and 14th. books of his Olympiads of the darkness which happened at the death of our Saviour. Eusebius in his chronicle relates his words.’—I inclose a few seeds of high-land rice which was gathered the last autumn in the East Indies. If well attended to, it may not be too late to sow and mature it after you shall recieve it. I have sowed a few seeds in earthen pots. It is a most precious thing if we can save it.—The house of representatives have voted to remove to Baltimore. It is doubted whether the Senate will concur. Perhaps it may end in a removal to Philadelphia. Adieu my Dear Sir Yours affectionately.
